DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/20 and 2/5/20 are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Meece on 11/16/21.
The application has been amended as follows: 
1.  (Currently Amended) A computer-implemented method of resource allocation and rebating during in-flight data masking and on-demand encryption of big data on a network comprising the steps of: 













Radom Access Memory (RAM) requirements and current RAM allocation; 



Yet Another Resource Negotiator (YARN) memory. 11. (Original) The computer-implemented method of resource allocation and rebating during in-flight data masking and on-demand encryption of big data on a network of claim 9 further comprising the step of analyzing, by the obfuscator computer machine, a benchmark audit log to determine storage memory and shuffle write per job modeling through a smart assist regression algorithm. 12. (Original) The computer-implemented method of resource allocation and rebating during in-flight data masking and on-demand encryption of big data on a network of claim 11 wherein the smart assist regression algorithm is a machine learning model used to predict an optimal RAM allocation. 13. (Original) The computer-implemented method of resource allocation and rebating during in-flight data masking and on-demand encryption of big data on a network of claim 12 wherein the machine learning model is trained based on historical records. 14. (Original) The computer-implemented method of resource allocation and rebating during in-flight data masking and on-demand encryption of big data on a network of claim 13 wherein the optimal RAM allocation is equal to the sum of a data size, a disk I/O, a storage, a cache memory, and a Java virtual machine memory. 15. (Original) The computer-implemented method of resource allocation and rebating during in-flight data masking and on-demand encryption of big data on a network of claim 14 further comprising the steps, by the obfuscation computer machine, of performing supplemental diagnosing and rebating for 









Random Access Memory (RAM) requirements and a current RAM allocation; 






hardware processor, 











Random Access Memory (RAM) requirements and a current RAM allocation; 






REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Cardno et al. U.S. Pub. No. 20110179011 discloses method of data obfuscation for secret databases, wherein obfuscation processing of large databases or large volume of data queries is distributed across multiple hardware or virtual hardware components or in a distributed network.
Kim U.S. Pub. No. 20200034565 discloses method for concealing original data to protect personal information for network communications.
The prior art of record do not explicitly discloses the specific steps recited in independent claims to sanitize big data involving identifying RAM requirement and rebate portion of current RAM allocation that exceeds requirement and sanitize data based on at least one multiple data obfuscation type.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moll et al. U.S. Pub. No. 20200342128 discloses secure data storage based on obfuscation by distribution.
Seul et al. U.S. Pub. No. 20170104736 discloses secure data storage on a cloud environment.
Ninglekhu et al. U.S. Pub. No. 20210256159 discloses data anonymization for service subscriber’s privacy.
Raphael et al. U.S. Pub. No. 20210064781 discloses detecting and obfuscating sensitive data in unstructured text.
Okorafor et al. U.S. Pub. No. 20200019558 discloses intelligent data ingestion system for protecting data privacy.
Avrahami et al. U.S. Pub. No. 20140136941 discloses focused personal identifying information redaction.
Wang et al. U.S. Pat. No. 10630468 discloses distributed multi-party security model training framework for privacy protection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431